TORBERT, Chief Justice
(concurring specially).
The 51%-of-the-job rule is not really a rule or regulation at all but simply a longstanding policy. Therefore, the issue is not necessarily whether the 51%-of-the-job rule is valid, but whether Miller meets the qualifications under the contractor’s licensing statute so that the award of the contract to Miller was valid. Because the question of whether Miller meets these qualifications is a genuine issue of material fact, the granting of Miller’s motion for summary judgment was inappropriate. See Fountain v. Phillips, 404 So.2d 614 (Ala.1981).